72 F.3d 130NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Lamon R. AKEMON, Jr., Defendant-Appellant.
No. 95-3657.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1995.

Before:  BOGGS and DAUGHTREY, Circuit Judges, and MATIA, District Judge.*
ORDER
Lamon R. Akemon, Jr., appeals his judgment of conviction and sentence entered following his guilty plea to conversion of government funds in violation of 18 U.S.C. Sec. 642.  The district court sentenced Akemon to nine months of imprisonment and one year of supervised release, ordered him to pay restitution in the amount of $200, and imposed a $25 special assessment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).
In this timely appeal, Akemon's counsel has filed a motion to withdraw his representation and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  Akemon has not responded to his counsel's motion to withdraw.
The court notes that, although counsel sets forth an extensive discussion of the procedural history of the case in his Anders brief which reveals a detailed review of the record, he has not submitted any issues for review on appeal.  This court has likewise carefully examined the record in this case, including the transcripts of Akemon's plea and sentencing, and concludes that no reversible error is apparent from the record.  We specifically note that the district court properly enhanced Akemon's total offense level by two points for obstruction of justice under USSG Sec. 3C1.1.  United States v. Hoffman, 982 F.2d 187, 191-92 (6th Cir.1992).


1
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Paul R. Matia, United States District Judge for the Northern District of Ohio, sitting by designation